DETAILED ACTION
Status of the Application
1.	Applicant’s Application filed November 16, 2021 is received and entered.
2.	Claims 1 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 20 are allowed over the prior art.

Reasons for Allowance
5.	Claims 1 – 20 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Gu et al. (U.S. Pub. 2019/0066555), Yeoh et al. (U.S. Pub. 2017/0122725), Yum et al. (U.S. Pub. 2019/0340980), Zhang (U.S. Pub. 2018/0246375), Leon et al. (U.S. Pub. 2010/0123699), Kim et al. (U.S. Pub. 2020/0058252), and Choi et al. (U.S. Pub. 2018/0366074).
Regarding claim 1, neither Gu nor Yeoh nor Yum nor Zhang nor Leon nor Kim nor Choi teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“receive image data in a gray domain to be presented on the pixel;
convert the image data from the gray domain into a value in a voltage domain;
retrieve the set of anchor points from the memory;
adjust the value in the voltage domain based on the set of anchor points; and
convert the adjusted value in the voltage domain into compensated image data in the gray domain.”
Regarding claims 10 and 15, this claims are allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 9, 11 – 15, and 16 – 20, these claims are allowed based on their respective dependence from claims 1, 10, and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626